Citation Nr: 0947440	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO. 08-34 206	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for entitlement to service connection for a bilateral 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from November 1979 through 
August 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


FINDINGS OF FACT

On November 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received written notification signed 
by the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2009). Withdrawal may be made by the Veteran or by 
her authorized representative. 38 C.F.R. § 20.204. In the 
present case, the Veteran has withdrawn this appeal by way of 
her statement received on November 9, 2009, which clearly 
states, "I want to withdraw my appeal for: ankle 
condition." Hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


